    8:20-cv-00290-RFR-CRZ Doc # 4 Filed: 07/31/20 Page 1 of 2 - Page ID # 31




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

HIRENKUMAR NARENDRAKUMAR
CHAUDHARI,
                                                                 8:20CV290
                      Petitioner,

       v.                                                      ORDER TO
                                                              SHOW CAUSE
PETER BERG, Field Office Director US
DHS ICE ERO, St. Paul MN; MATTHEW
T. ALBENCE, Deputy Director, US DHS
ICE; JOSEPH P. KELLY, US Attorney for
the District of Nebraska; WILLIAM BARR,
US Attorney General; CHAD WOLF, Acting
Secretary US DHS; and TODD
BAHENSKY, Director Hall County Dept of
Corrections;

                      Respondents.


       This matter is before the Court on petitioner Hirenkumar Narendrakumar
Chaudhari’s (“Chaudhari”) Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C.
§ 2241 (Filing No. 1). Chaudhari, a native and citizen of India, states he has been detained
since before December 7, 2019, in United States Immigration and Customs Enforcement
(“ICE”) custody at the Hall County Department of Corrections facility in Grand Island,
Nebraska.

       According to Chaudhari, a United States Immigration Judge ordered him removed
from the United States on March 3, 2020. On or about June 30, 2020, ICE notified
Chaudhari that his detention was being extended by 90 days but that “[t]there is a
significant likelihood of your removal in the reasonably foreseeable future.” Urging the
Court to take judicial notice of the global disruption caused by the global COVID-19
pandemic, Chaudhari suggests ICE’s assurance of imminent removal is suspect. Chaudhari
    8:20-cv-00290-RFR-CRZ Doc # 4 Filed: 07/31/20 Page 2 of 2 - Page ID # 32




contends his “indefinite detention” in Hall County pending removal is unreasonable and
unconstitutional, and he asks the Court “to order his release under an order of supervision.”

       Under 28 U.S.C. § 2243, a court considering “an application for a writ of habeas
corpus shall forthwith award the writ or issue an order directing the respondent to show
cause why the writ should not be granted, unless it appears from the application that the
applicant or person detained is not entitled thereto.” A writ or order must “be directed to
the person having custody” and must “be returned within three days” unless the Court finds
good cause to allow more time. Id.; see also Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004)
(explaining the custodian is “the person” with the ability to produce the prisoner’s body
before the habeas court).

       Upon initial review of Chaudhari’s petition, the Court is unable to definitively say
Chaudhari is not entitled to any relief. Therefore, the Court will order Chaudhari’s
custodian to show cause why the writ should not be granted. In light of the issues
Chaudhari raises and the circumstances surrounding his request for relief, the Court finds
good cause to allow his custodian additional time to respond. Accordingly,

       IT IS ORDERED:
       1.     Respondent Todd Bahensky, Director of the Hall County Department of
              Corrections must show cause on or before August 7, 2020, why the petition
              for a writ of habeas corpus (Filing No. 1) should not be granted.
       2.     The Clerk of Court shall mail a copy of this Order to Show Cause to each
              respondent.

       Dated this 31st day of July 2020.

                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge
                                             2
